BOLIN, Judge.
Donald F. Roberts sued the State of Louisiana, through the Department of Highways, for damages resulting from an automobile wreck on August 26, 1972, near a recently installed concrete culvert on *866Louisiana Highway No. 146 in Jackson Parish, Louisiana. For reasons made a part of the record the trial judge found plaintiff guilty of contributory negligence and rejected his demands. We affirm the judgment.
By pre-trial stipulation it was agreed there were no contested issues of law. The issue before the lower court and on appeal is one of fact, i. e., whether plaintiff has proved his damages were caused by the fault of defendant and, if fault be established against defendant, whether the latter proved plaintiff was also at fault which contributed to the accident.
Immediately preceding the accident plaintiff was driving a Ford automobile north and A. H. Richardson was approaching from the opposite direction driving a pickup truck. It had been raining and the highway was wet and slippery. As plaintiff’s car came over the crest of a hill he said he saw a truck and car which he thought were blocking the road to his front in the valley below. Plaintiff contends and attempted to prove the highway was blocked because defendant’s employees had recently installed a concrete culvert replacing a bridge; that the culvert was narrower and lower than the surface of the highway and created a hazardous condition, causing the truck and car to stop; that defendant had not placed proper warning signs; that these conditions created a sudden emergency for plaintiff, causing him to apply his brakes, resulting in his car skidding into Richardson’s truck.
The lower court found plaintiff was con-tributorily negligent in travelling at an excessive rate of speed under the existing weather conditions, in not keeping a proper lookout to his front and in not having his vehicle under proper control. We agree with this finding of the district court and further find plaintiff has failed to prove the alleged fault on the part of defendant caused this accident.
There being no dispute as to the applicable law, the judgment is affirmed at appellant’s cost.